FILE COPY


                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                                   (512) 463-1312

                                            June 17, 2016

Mr. Scott A. Brister                                Mr. Mark R. Steiner
Andrews Kurth LLP                                   Jackson Walker, L.P.
111 Congress Avenue, Suite 1700                     2323 Ross Avenue, Suite 600
Austin, TX 78701                                    Dallas, TX 75202
* DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *

RE:    Case Number: 14-0539
       Court of Appeals Number: 05-11-01730-CV
       Trial Court Number: 11-04339

Style: CORNERSTONE HEALTHCARE GROUP HOLDING, INC.
       v.
       NAUTIC PARTNERS VI, L.P., RELIANT SPLITTER, L.P., AND KENNEDY PLAZA
       PARTNERS VI, L.P.

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-referenced
cause. You may obtain a copy of the opinion and judgment through Case Search on our Court’s webpage
at: http://www.txcourts.gov/supreme.aspx. On the Case Search page simply enter the case number and
push the Search button to find the docket page for your case. The Emergency Motion to Seal is dismissed
as moot.
                                                       Sincerely,


                                                       Blake A. Hawthorne, Clerk

                                                       by Claudia Jenks, Chief Deputy Clerk

cc:        Mr. Patrick F. Philbin (DELIVERED VIA E-MAIL)
           Michael Brohm (DELIVERED VIA E-MAIL)
           Mr. Manuel Diaz (DELIVERED VIA E-MAIL)
           Mr. Ralph Ritch Roberts III (DELIVERED VIA E-MAIL)
           Mr. John Michael Helms Jr. (DELIVERED VIA E-MAIL)
           Mr. Mark W. Bayer (DELIVERED VIA E-MAIL)
           Mr. Cliff Aycock, Jr. (DELIVERED VIA E-MAIL)
           Mr. Keith A. Clouse (DELIVERED VIA E-MAIL)
           Mr. Ryan Patrick Brohm (DELIVERED VIA E-MAIL)
           Mr. Jonathan C. LaMendola (DELIVERED VIA E-MAIL)
           Ms. Lisa Matz (DELIVERED VIA E-MAIL)
           Mr. Gary Fitzsimmons (DELIVERED VIA E-MAIL)